

Exhibit 10.1


TOLL BROS., INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


Amended and Restated effective as of December 31, 2014


RECITALS


This Toll Bros., Inc. Nonqualified Deferred Compensation Plan (the “Plan” or the
“2015 Plan”) is amended and restated by Toll Bros., Inc., a Pennsylvania
Corporation (the “Employer”), effective as of December 31, 2014, for certain of
its eligible employees. The purpose of the Plan is to offer those employees an
opportunity to elect to defer the receipt of compensation in order to provide
deferred compensation, post-employment, supplemental retirement and related
benefits taxable pursuant to Section 451 of the Internal Revenue Code of 1986,
as amended (the “Code”), and to provide a deferred compensation vehicle to which
the Employer may credit certain amounts on behalf of participants. The Plan is
intended to be a “top-hat” plan (i.e., an unfunded deferred compensation plan
maintained for a select group of management or highly- compensated employees)
under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”).


Any amounts deferred prior to January 1, 2015, which are not re-deferred under
the 2015 Plan, shall continue to be governed by the terms of the Plan document
in effect prior to January 1, 2015 (the “Pre-2015 Plan”).


ARTICLE 1
DEFINITIONS


1.1
409A BENEFIT means any portion of a Participant’s Account that is attributable
to deferrals that were or are made after December 31, 2004, that first became or
becomes vested after December 31, 2004, or otherwise is determined to be subject
to Code Section 409A. All benefits deferred as of January 1, 2015 are governed
by this Plan and are subject to Code 409A.



1.2
ACCOUNT means the balance credited to a Participant’s or Beneficiary’s Plan
account, including amounts credited under the Compensation Deferral Account and
the Employer Contribution Credit Account and deemed income, gains and losses (as
determined by the Employer, in its discretion) credited thereto. Each
Participant shall have an Account with as many sub-Accounts as determined to be
necessary by the Committee, within its discretion, to separately account for
different deferral sources, such as any “redeferral” amounts. A Participant’s or
Beneficiary’s Account shall be determined as of the date of reference.



1.3
BENEFICIARY means any person or persons so designated in accordance with the
provisions of Article 7.



1.4
BOARD means the Board of Directors of Toll Bros., Inc., a Pennsylvania
corporation, and its successors and assigns, or any other corporation or
business organization which, with the consent of Toll Bros., Inc., or its
successors or assigns, assumes the obligations of Toll Bros., Inc., hereunder.






--------------------------------------------------------------------------------



1.5
CHANGE IN CONTROL means a transaction or series of transactions occurring after
the Effective Date, which results in one of the following events: (i) Toll
Bros., Inc. is no longer a subsidiary of Toll Brothers, Inc.; (ii) the
consummation of a plan or other arrangement pursuant to which Toll Brothers,
Inc. shall be dissolved or liquidated; (iii) the consummation of a sale or other
disposition of all or substantially all of the assets of Toll Brothers, Inc.;
(iv) the consummation of a merger or consolidation of Toll Brothers, Inc.
(either directly or through a wholly-owned subsidiary) with or into another
corporation, other than, in either case, a merger or consolidation of Toll
Brothers, Inc. in which holders of shares of the Toll Brothers, Inc.’s common
stock immediately prior to the merger or consolidation shall hold at least a
majority of the ownership of common stock of the surviving corporation (and, if
one class of common stock is not the only class of voting securities entitled to
vote on the election of directors of the surviving corporation, a majority of
the voting power of the surviving corporation’s voting securities) immediately
after the merger or consolidation, which common stock (and, if applicable,
voting securities) is to be held in the same proportion as such holders’
ownership of Toll Brothers, Inc. common stock immediately before the merger or
consolidation; (v) the date any entity, person or group, (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended), (other than (A) Toll Brothers, Inc. or any of its subsidiaries or any
employee benefit plan (or related trust) sponsored or maintained by Toll
Brothers, Inc. or any of its subsidiaries or (B) any person who, on the date the
Plan is effective, shall have been the beneficial owner of at least fifteen
percent (15%) of the outstanding Toll Brothers, Inc. common stock), shall have
become the beneficial owner of, or shall have obtained voting control over, more
than fifty percent (50%) of the outstanding shares of Toll Brothers, Inc. common
stock; or (vi) the first day after the date this Plan is effective when
directors are elected such that a majority of the Board of Directors of Toll
Brothers, Inc. shall have been members of the Board of Directors of Toll
Brothers, Inc. for less than twenty-four (24) months, unless the nomination for
election of each new director who was not a director at the beginning of such
twenty-four (24) month period was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period.



Notwithstanding any provisions to the contrary, a Change in Control must also
qualify as a “change in the ownership or effective control of the corporation”
as that phrase is defined in Code Section 409A, and then only to the extent and
in the manner permissible under Code Section 409A(a)(2)(A)(v), and applicable
regulations promulgated thereunder.


1.6
CODE means the Internal Revenue Code of 1986 and the regulations thereunder, as
amended from time to time.



1.7
COMMON STOCK means Toll Brothers, Inc.’s voting common stock.



1.8
COMPENSATION means the total current cash remuneration, including regular
salary, sales commissions and other compensation as defined by the Plan
Committee, except bonuses, and paid by the Employer to an Eligible Employee with
respect to his or her service for the Employer (as determined by the Employer,
in its discretion).



1.9
COMPENSATION DEFERRALS are defined in Section 3.1(a).



1.10
DEFERRAL ELECTION FORM means the form or forms on which a Participant elects to
defer Compensation hereunder and on which the Participant makes certain other
designations as required thereon.






--------------------------------------------------------------------------------



1.11
EFFECTIVE DATE means the effective date of this amended and restated Plan, which
is December 31, 2014. The original effective date of the Pre-2015 Plan was
November 15, 2001.



1.12
ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion thereof), a
person employed by the Employer where compensation is paid on a United States
payroll, who is determined by the Plan Committee in its sole discretion to be a
member of a select group of management or highly compensated employees eligible
to participate in the Plan. Prior to the beginning of each Plan Year, the Plan
Committee shall notify those individuals, if any, who shall be Eligible
Employees for the next Plan Year. If the Plan Committee determines that an
individual first becomes an Eligible Employee during a Plan Year, the Plan
Committee shall notify such individual of its determination and of the date
during the Plan Year on which the individual shall first become an Eligible
Employee.



1.13
EMPLOYER means Toll Bros., Inc., a Pennsylvania corporation, and its successors
and assigns unless otherwise herein provided, or any other corporation or
business organization which, with the consent of Toll Bros., Inc., or its
successors or assigns, assumes the Employer’s obligations hereunder, and any
other corporation or business organization which agrees, with the consent of
Toll Bros., Inc., to become a party to the Plan.



1.14
EMPLOYER CONTRIBUTION CREDIT ACCOUNT is defined in Section 3.2.



1.15
EMPLOYER CONTRIBUTION CREDITS is defined in Section 3.2.



1.16
ENTRY DATE with respect to an individual means thirty (30) days following the
date on which the individual first becomes an Eligible Employee.



1.17
FORM AND TIMING OF PAYMENT ELECTION FORM means the form or forms on which a
Participant elects the form and timing of the Participant’s Plan benefit.



1.18
PARTICIPANT means any person so designated in accordance with the provisions of
Article 2, including, where appropriate according to the context of the Plan,
any former employee who is or may become eligible to receive a benefit under the
Plan.



1.19
PERFORMANCE PERIOD means the Employer’s fiscal year beginning on each November 1
and ending on the following October 31.



1.20
PLAN means this Toll Bros., Inc. Nonqualified Deferred Compensation Plan set
forth herein, as amended from time to time.



1.21
PLAN COMMITTEE OR THE COMMITTEE refers to the officers and employees of the
Employer appointed by the Board to administer the Plan on behalf of the
Employer.



1.22
PLAN YEAR means the twelve (12) month period ending on December 31 of each year
during which the Plan is in effect.



1.23
RETIREMENT AGE with respect to any Participant means the date on which the
Participant attains age sixty-one (61).



1.24
SEPARATION FROM SERVICE means a Participant is no longer employed by the
Employer or any “Affiliated Employers” as determined using the “single employer”
rules for employee benefit




--------------------------------------------------------------------------------



plans under Code Section 414(b). The term “Separation from Service” generally
means a Participant is no longer employed by the Employer or any Affiliated
Employer on account of a termination of employment, Retirement, Disability or
death. Consistent with the Final Treasury Regulation, or any subsequent guidance
under Code Section 409A, no Separation from Service shall occur if a Participant
continues to perform services as a consultant or an employee in excess of any
amount of time permitted under this Section 1.24 or guidance under Code Section
409A.


(a)
LEAVE OF ABSENCE. For purposes of Section 409A, the employment relationship is
treated as continuing in effect while a Participant is on military leave, sick
leave, or other bona fide leave of absence, as long as the period of leave does
not exceed six (6) months, or if longer, as long as the Participant’s right to
reemployment with the Employer provided either by statute or contract.
Otherwise, after a six (6) month leave of absence, the employment relationship
if deemed terminated.



(b)
PART-TIME STATUS. Whether or not a termination of employment occurs is
determined based upon all facts and circumstances. If a Participant provides
services to the Employer or any Related Entities at a rate that is less than
twenty percent (20%) of the services rendered, on average, during the
immediately preceding three (3) full calendar years of employment (or such
lesser period if the Participant has less than three (3) calendar years of
employment), a Separation from Service shall be deemed to have occurred, since
such services are considered to be insignificant under the Final Regulations
under Section 409A.



(c)
CONSULTING SERVICES. Where a Participant continues to provide services to the
Employer or any Related Entities in a capacity other than as an employee,
whether or not a Separation from Service has occurred shall be determined in the
same manner as provided in Section 1.24(b) above.



(d)
FOREIGN TRANSFERS. A Separation from Service means a Participant is no longer
employed by the Employer or any Affiliated Employer within or outside of the
United States. Accordingly, to the extent that an Employee is transferred
outside the U.S., no Separation from Service shall be deemed to have occurred
for purposes of distributions.



1.25
SPECIFIED EMPLOYEE DETERMINATION DATE means December 31 of each Plan Year, in
accordance with Treasury Regulation Section 1.409A-1(i)(3).



1.26
SPOUSE means the person to whom a Participant is legally married at the time of
such determination. The Plan recognizes same-sex Spouses as of June 26, 2013, if
a same-sex couple was legally married and resided in a state that recognized
same-sex marriages; and as of September 16, 2013 and thereafter, if a same-sex
couple was legally married in a state or jurisdiction recognizing same-sex
marriages, regardless of where they reside, as determined for purposes of
Federal income taxes. The term "Surviving Spouse" means the survivor of a
deceased former Participant to whom such deceased former Participant was legally
married (as determined by the Plan Committee) on the date of the Participant's
death.



1.27
TOTAL AND PERMANENT DISABILITY means the classification of a Participant as
“disabled” pursuant to the group long term disability plan maintained by the
Employer, or a successor to such plan (or, if there is no such plan, as
reasonably determined by the Employer). In no event, however, may any
distribution be made unless such Participant’s condition also qualifies as
“Disabled” as that term is defined in Code Section 409A(a)(2)(C) and Treasury
Regulation Section 1.409A-3(i)(4).




--------------------------------------------------------------------------------





1.28
TRUST means the Trust described in Article 11.



1.29
TRUSTEE means the trustee of the Trust described in Article 11.



1.30
VALUATION DATE means the last day of each Plan Year; the date of distribution;
or any other date that the Plan Committee, in its sole discretion, designates as
a Valuation Date.



ARTICLE 2
ELIGIBILITY AND PARTICIPATION


2.1
REQUIREMENTS. Every Eligible Employee participating in the Pre-2015 Plan shall
remain a Participant on the Effective Date. Every other Eligible Employee shall
be eligible to become a Participant on the first Entry Date occurring on or
after the date on which he or she becomes an Eligible Employee, and is informed
of his or her eligibility to participate in the Plan. No individual shall become
a Participant, however, if he or she is not an Eligible Employee on the date his
or her participation is to begin.



Participation in the Compensation Deferral portion of the Plan is voluntary. In
order to participate in that portion of the Plan, an otherwise Eligible Employee
must make written application in such manner as may be required by Section 3.1
and by the Employer and must agree to make Compensation Deferrals as provided in
Article 3.


Participation in the Employer Contribution Credit Account portion of the Plan is
permitted, as provided under Section 3.2 of the Plan.


2.2
RE-EMPLOYMENT. If a Participant whose employment with the Employer is terminated
is subsequently re-employed, he or she shall become a Participant in accordance
with the provisions of Section 2.1.



2.3
CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant remains
in the employ of the Employer, but ceases to be an Eligible Employee, he or she
shall not be eligible to make Compensation Deferrals or to receive Employer
Contribution Credits hereunder.



ARTICLE 3
CONTRIBUTIONS AND CREDITS


3.1    PARTICIPANT CONTRIBUTIONS AND CREDITS.


a)
COMPENSATION DEFERRALS. In accordance with rules established by the Employer, a
Participant may elect to defer Compensation which is due to be earned and which
would otherwise be paid to the Participant, as a percentage of Compensation or
in any fixed periodic dollar amounts designated by the Participant. Separate
deferral elections shall be permitted, within the discretion of the Plan
Committee, for bonuses, as defined within the discretion of the Plan Committee.
Amounts so deferred, including bonus deferrals, shall be considered a
Participant’s “Compensation Deferrals.” A Participant shall make such an
election with respect to the coming Plan Year by completing and delivering to
the Plan Committee a Deferral Election Form in a form prescribed by the Plan
Committee, which Form may differentiate between Compensation and bonus
deferrals. An Eligible Employee may elect




--------------------------------------------------------------------------------



to defer Compensation within thirty (30) days after the date the Eligible
Employee first becomes eligible to participate in the Plan; provided, however,
that any such election shall only be effective with respect to Compensation paid
for services to be performed after such thirty (30) day period, consistent with
the requirements of Treasury Regulation Section 1.409A-2(a)(7). Should a
Participant become newly eligible during a Plan Year, their election shall apply
from the date of participation to the next December 31.


Compensation Deferrals shall be made through regular payroll deductions or
through an election by the Participant to defer the payment of a bonus, sales
bonus compensation or profit sharing distribution not yet payable to him or her
at the time of the election, which election shall be set forth on such
Participant’s Deferral Election Form. Compensation deferrals may be limited to
the extent necessary to satisfy applicable tax withholding or benefit plan
contribution requirements. The Participant may change his or her regular payroll
deduction Compensation Deferral amount as of, and by written notice delivered to
the Plan Committee during the periods described in the preceding paragraph, with
such change being first effective for Compensation to be earned following the
next December 31.


Once made, a Compensation Deferral Election Form with respect to a payroll
deduction election shall continue in force indefinitely, until changed as
provided above, with regard to any future Plan Year. A Deferral Election Form
with respect to deferrals of bonuses, sales bonus compensation, profit sharing
distribution proceeds, or other compensation payments shall continue in force
only for the Plan Year for which the Deferral Election Form is first effective,
except as provided in any Deferral Election Form, within the discretion of the
Committee. Compensation Deferrals shall be deducted by the Employer from the pay
of a deferring Participant and shall be credited to the Compensation Deferral
Account of the deferring Participant.


Notwithstanding any provisions in the Plan to the contrary, deferral elections
with regard to “performance-based” compensation, as defined in the Treasury
Regulations under Code Section 409A, shall be permitted no later than the six
(6) months before the end of the Performance Period, provided that the
Participant performs services continuously from the later of the beginning of
the Performance Period or the date the performance criteria are established,
through the date of the election. All elections with regard to bonus, sales
bonus compensation or profit sharing distributions that are not
performance-based compensation as herein defined must be made prior to beginning
of the service year with respect to which the compensation shall be determined,
all as permitted under Code Section 409A, and as provided in any Deferral
Election Forms.


b)
PARTICIPANT COMPENSATION DEFERRAL ACCOUNT. There shall be established and
maintained by the Employer a separate Compensation Deferral Account in the name
of each Participant to which shall be credited or debited, as applicable: (a)
amounts equal to the Participant’s Compensation Deferrals; (b) amounts equal to
any deemed earnings and/or losses (to the extent realized, based upon deemed
fair market value of the Compensation Deferral); and (c) any withdrawals or
distributions therefrom. A Participant shall at all times be one hundred percent
(100%) vested in his or her Compensation Deferral Account.



c)
COMPLIANCE WITH CODE SECTION 409A. Notwithstanding anything to the contrary in
this Section 3.1, any election by a Participant to defer base compensation shall
become effective with respect to base compensation that is payable for services
performed during a




--------------------------------------------------------------------------------



Plan Year only if such election is filed prior to such deadline as is
established by the Plan Committee for such deferral elections, which in all
cases shall be no later than December 31 of the prior Plan Year, and any such
deferral election shall become irrevocable as of such deadline and may not
thereafter be modified until December 31 of the Plan Year following the Plan
Year in which such election became irrevocable. Any election by a Participant to
defer an annual bonus that is determined by reference to the Performance Period
shall be effective only if such election is filed prior to such deadline as is
established by the Plan Committee for such deferral elections, which in all
cases shall comply with Code Section 409A. The provisions of this Section 3.1(c)
are intended to be consistent with the requirements of Treasury Regulation
Section 1.409A-2(a).


3.2
EMPLOYER CONTRIBUTION CREDITS. Apart from Compensation Deferral Contributions,
the Employer shall retain the right to make discretionary contributions for any
Participant under this Plan. If applicable, there shall be established and
maintained a separate Employer Contribution Credit Account in the name of each
Participant which shall be credited or debited, as applicable with: (a) amounts
equal to the Employer’s Contribution Credits; and (b) any deemed earnings and/or
losses (as determined by the Employer, in its discretion) allocated to the
Employer Contribution Credit Account. The Participant’s Employer Contribution
Credits for a Plan Year, if any, shall be determined by the Employer’s Board of
Directors in its sole discretion. The Employer shall credit such Contributions
on behalf of such individuals, in such amounts and with such frequency, as the
Board determines in its sole discretion. A Participant shall become vested in
amounts (if any) credited to his or her Employer Contribution Credit Account
according to any vesting schedule(s) adopted by the Employer’s Board of
Directors, in its sole discretion, provided, however, that a Participant shall
become fully vested in amounts (if any) credited to his or her Employer
Contribution Credit Account upon the occurrence during the Participant’s
employment with the Employer of: (i) the Participant’s death or Total and
Permanent Disability or (ii) a Change in Control of the Employer.



3.3
CONTRIBUTIONS TO THE TRUST. An amount may be contributed, if and when
applicable, by the Employer to the Trust maintained under Section 11, equal to
the amount(s) required to be credited to the Participant’s Account under Section
3.1 and 3.2. The Employer shall make a good faith effort to contribute these
amounts to the Trust as soon as practicable following the date on which the
contribution credit amount(s) are determined.



ARTICLE 4
ALLOCATION OF FUNDS


4.1
ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS. Subject to such limitations
as may from time to time be required by law, imposed by the Employer or the
Trustee or contained elsewhere in the Plan, and subject to such operating rules
and procedures as may be imposed from time to time by the Employer, prior to the
date on which a direction shall become effective, the Participant shall have the
right to direct the Employer as to how amounts in his or her Account shall be
deemed to be invested.



The value of the Participant’s Account shall be equal to the value of the
account maintained under the Trust on behalf of the Participant. As of each
Valuation Date of the Trust, the Participant’s Account shall be credited or
debited to reflect the Participant’s deemed investments or earnings of the
Trust.





--------------------------------------------------------------------------------



4.2
ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution hereunder, the
distribution made hereunder to the Participant or his or her Beneficiary or
Beneficiaries shall be charged to such Participant’s Account.



4.3
SEPARATE ACCOUNTS. A separate bookkeeping account under the Plan shall be
established and maintained by the Employer to reflect the Account for each
Participant with bookkeeping sub-Accounts to show separately the Participant’s
Compensation Deferral Account and the Participant’s Employer Contribution Credit
Account, if any. Each sub-Account shall separately account for the credits and
debits described in Article 3 and Section 4.2.



4.4
DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such limitations as may
from time to time be required by law, imposed by the Employer or the Trustee or
contained elsewhere in the Plan, and subject to such operating rules and
procedures as may be imposed from time to time by the Employer, each Participant
may communicate to the Employer a direction (in accordance with (a), below) as
to how his or her Plan Accounts should be deemed to be invested among such
categories of deemed investments as may be made available by the Employer
hereunder.



4.5
EXPENSES AND TAXES. Expenses associated with the administration or operation of
the Plan including Trustee fees, shall be paid by the Employer from its general
assets.



ARTICLE 5
ENTITLEMENT TO BENEFITS


5.1
FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT. On his or her Form and Timing of
Payment Election Form, a Participant shall select the manner of payment (as
described in Section 6.2(b)) and shall select a fixed payment date for the
payment or commencement of payment of his or her Account, which shall be valued
and payable according to the provisions of Article 6. A payment date may not be
accelerated, except in the event of death as provided in Section 6.3.



A Participant who selects payment or commencement of payment of his or her
Account on a fixed date shall receive payment of his or her Account at the
earlier of such fixed payment date or upon his or her Separation from Service
with the Employer, except as otherwise provided in the Participant’s
Distribution Election Form for a Separation from Service after attaining
Retirement Age.


If a Participant’s employment with the Employer is terminated for any reason
(other than by reason of Total and Permanent Disability) prior to attainment of
Retirement Age or if a Participant does not make an election as provided above
for any particular amounts hereunder, and the Participant terminates employment
with the Employer for any reason, the Participant’s Account at the date of such
termination shall be valued and payable at or commencing at such termination
according to the provisions of Article 6.


Notwithstanding anything herein to the contrary, any election by a Participant
regarding the time and manner of payment of any 409A Benefit must be made at the
same time as the deferral election to which such 409A Benefit is attributable
(or at such later time as may be permitted by the Plan Committee, consistent
with applicable IRS guidance regarding compliance with Code Section 409A).


Elections made with respect to a Plan benefit that is not a Section 409A Benefit
shall be distributed in accordance with the Pre-2015 Plan.



--------------------------------------------------------------------------------





5.2
HARDSHIP DISTRIBUTIONS. In the event the Participant experiences an
“unforeseeable emergency” as that term is defined in Code Section
409A(a)(2)(B)(ii), and Treasury Regulation Section 1.409A-3(i)(3), the
Participant may apply to the Employer for the distribution of all or any part of
his or her vested Account, without penalty. The Employer shall consider the
circumstances of each such case, and the best interests of the Participant and
his or her family, and shall have the right, in its sole discretion, if
applicable, to allow such distribution, or, if applicable, to direct a
distribution of part of the amount requested, or to refuse to allow any
distribution. Upon a finding of an unforeseeable emergency, the Employer shall
direct the appropriate distribution to the Participant from amounts held by the
Trust in respect of the Participant’s vested Account. In no event shall the
aggregate amount of the distribution exceed either the full value of the
Participant’s vested Account or the amount determined by the Employer to be
necessary to alleviate the Participant’s unforeseeable emergency (which
unforeseeable emergency may be considered to include any taxes due as a result
of the distribution occurring because of this Section), and which is not
reasonably available from other resources of the Participant. For purposes of
this Section, the value of the Participant’s Account shall be determined as of
the date of the distribution. “Financial hardship” means (a) a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Code Section
152(a)) of the Participant, (b) loss of the Participant’s property due to
casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, each as
determined to exist by the Employer. A distribution may be made under this
Section only with the consent of the Employer.

    
5.3
RE-EMPLOYMENT OF RECIPIENT. If a Participant receiving installment distributions
pursuant to Section 6.2 is re-employed by the Employer, the remaining
distributions due to the Participant shall be suspended until such time as the
Participant (or his or her Beneficiary) once again becomes eligible for benefits
under Section 5.1, at which time such distribution shall commence, subject to
the limitations and conditions contained in the Plan.



5.4
REDEFERRALS. In the event a Participant desires to extend a previously elected
payment date to a subsequent date, such election shall be permitted only if the
election to make such modification to such elected payment date is filed at
least twelve (12) months prior to the date the distribution would have been paid
(or the date the first distribution would have been paid out of a series of
distributions), and such modification results in a deferral of payment (or
distribution commencement) for at least five (5) years. For these purposes, a
distribution of benefits in a series of installments shall be treated,
consistent with applicable guidance issued pursuant to Code Section 409A, as a
single payment distributed as of the date such series of payments is to
commence.






--------------------------------------------------------------------------------



ARTICLE 6
DISTRIBUTION OF BENEFITS


6.1
AMOUNT. For benefits deferred or “redeferred” under the 2015 Plan, a Participant
(or his or her Beneficiary) shall become entitled to receive, within sixty (60)
days following the earlier of the Participant’s Separation from Service with the
Employer or the date or dates selected by the Participant on his or her Form and
Timing of Payment Election Form, with the Committee’s consent (or, if no such
selection is made, within sixty (60) days after the Participant’s Separation
from Service with the Employer), a distribution in an aggregate amount equal to
the Participant’s vested Account. Any payment due hereunder from the Trust,
which is not paid by the Trust for any reason, shall be paid by the Employer
from its general assets. Notwithstanding the foregoing, to the extent payment of
a Participant’s 409A Benefit cannot be paid upon termination of employment
without violating Code Section 409A, payment of such 409A Benefit shall be
deferred as required, either by reason of the provisions of Section 6.6, below,
or if required in connection with the Participant’s election to elect a new
payment date pursuant to Section 5.4, above.



6.2    METHOD OF PAYMENT.


a)
PAYMENTS. Payments under the Plan shall be made in cash as elected by the
Participant and as permitted by the Employer and the Trustee in their sole and
absolute discretion subject, however, to Section 12.4 and any other applicable
restrictions on transfer as may be applicable legally or contractually.



b)
TIMING AND MANNER OF PAYMENT. Except as otherwise provided herein, in the case
of distributions to a Participant or his or her Beneficiary by virtue of an
entitlement pursuant to Section 5.1, an aggregate amount equal to the
Participant’s vested Account shall be paid by the Trust or the Employer, as
provided in Section 6.1, in a lump sum annual substantially equal installments
as permitted by the Committee, for a period not to exceed ten (10) years
(adjusted for gains and losses), as selected by the Participant as provided in
Article 5. If a Participant fails to designate properly the manner of payment of
the Participant’s benefit under the Plan, such payment shall be in a lump sum
cash payment, which



shall be the normal payment under the Plan, within sixty (60) days after a
Separation from Service or other distributable event, such as death or Total and
Permanent Disability, provided, however, that all payment must be no later than
two and a half (2½) months after the end of any Plan Year in which a
distribution event occurs.


If the whole or any part of a payment hereunder is to be in installments, the
balance of the Participant’s Account not yet distributed shall continue to be
deemed to be invested pursuant to Sections 4.1 and 4.4 under such procedures as
the Employer may establish, in which case any deemed income, gain, loss or
expense or tax allocable thereto (as determined by the Trustee, in its
discretion) shall be reflected in the installment payments in such equitable
manner as the Trustee shall determine.


c)
COMPLIANCE WITH CODE SECTION 409A. Notwithstanding anything to the contrary in
this Section 6.2, no distribution of any Account shall be made at a time or in a
manner that is not consistent with a valid election in effect at the time the
deferral to which such 409A Benefit is attributable was made (or at such later
time as may be permitted by the Plan Committee, consistent with applicable IRS
guidance regarding compliance with Code




--------------------------------------------------------------------------------



Section 409A), or pursuant to a valid modification of the time and manner of
distribution as permitted under Section 5.4.


6.3
DEATH BENEFITS. For benefits deferred or redeferred under the 2015 Plan, if a
Participant dies before terminating his or her employment with the Employer and
before the commencement of payments to the Participant hereunder, the entire
value of the Participant’s Account shall be paid, within sixty (60) days
following the Participant’s death, in a single lump sum cash payment, to the
person or persons designated in accordance with Section 7.1. Upon the death of a
Participant after payments hereunder have begun but before he or she has
received all payments to which he or she is entitled under the Plan, the
remaining benefit payments shall be paid to the person or persons designated in
accordance with Section 7.1, in the time and manner in which such benefits were
otherwise to be payable to the Participant.



Notwithstanding the foregoing provisions of this Section 6.3, no election to
modify the manner of payment of any 409A Benefit under this Section 6.3 shall be
permitted except to the extent such election is made at the time the deferral to
which such 409A Benefit is attributable was made, or at such later time as may
be permitted by the Plan Committee, consistent with applicable IRS guidance
regarding compliance with Code Section 409A.


6.4
DISABILITY BENEFITS. If a Participant experiences a Total and Permanent
Disability before terminating his or her employment with the Employer and before
the commencement of payments to the Participant hereunder, the Participant shall
become fully vested in his or her Account, and shall become entitled to receive
(or to commence receiving) the entire balance of his or her Account, as deferred
under or redeferred under the 2015 Plan, in a single lump sum cash payment on
the sixtieth (60th) day following the Total and Permanent Disability.



6.5
CHANGE IN CONTROL. Notwithstanding anything herein to the contrary, upon a
Change in Control of Toll Brothers, Inc., each Participant shall become fully
vested in his or her Account, and shall become entitled to receive the entire
balance of his or her Account in a single lump sum cash payment on the sixtieth
(60th) day following the Change in Control.



No Participant shall be permitted at the time of a Change in Control to waive or
defer receipt of his or her 409A Benefit distributable by reason of such Change
in Control. Waiver of a right to receive the Change in Control distribution of a
Participant’s 409A may, however, be permitted if such waiver is made at the time
the deferral to which such 409A Benefit is attributable was made, or at such
later time as may be permitted by the Plan Committee, consistent with applicable
IRS guidance regarding compliance with Code Section 409A.


6.6
SPECIAL DEFERRAL OF DISTRIBUTIONS TO SPECIFIED EMPLOYEES. Distribution of any
409A Benefit made on account of a Participant’s Separation from Service that
would be paid prior to the date that is six (6) months after such Participant’s
Separation from Service, shall be deferred and paid out as soon as practicable
following the six month anniversary of such Participant’s Separation from
Service; provided, however, that this Section 6.6 shall only be applicable to a
Participant who is a “specified employee,” as that term is defined in Code
Section 409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-1(i)). To the
extent any payment of benefits to a Participant is delayed by reason of this
Section 6.6, such Participant’s Compensation Deferral Account and Employer
Contribution Credit Account shall continue to be credited with deemed investment
returns, earning, gains and losses in the same manner as Compensation Deferral
Accounts




--------------------------------------------------------------------------------



and Employer Contribution Credit Accounts are credited for Participants who have
not terminated employment with the Employer.


Notwithstanding any provisions therein to the contrary, as permitted under
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations Section
1.409A-1(c)(3)(v), the six (6) month delay in payment rule shall not apply in
the event of a death of a Specified Employee.


Furthermore, in no event shall any payments to a Specified Employee, that are
delayed under the six (6) month delay in payment rule, be paid later than the
last day of the Plan Year that includes the first day of the first calendar
month that is at least six (6) months after the date of a Participant’s
Separation from Service occurs, or, if later, the fifteenth (15th) day of the
third calendar month following the date specified under the Plan, provided that
the Participant may not directly or indirectly designate the year of payment.


ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA


7.1
DESIGNATION OF BENEFICIARIES. Each Participant from time to time may designate
any person or persons (who may be named contingently or successively) to receive
such benefits as may be payable under the Plan upon or after the Participant’s
death, and such designation may be changed from time to time by the Participant
by filing a new designation. Each designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Employer, and shall be effective only when filed in writing with the Employer
during the Participant’s lifetime.



In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s Spouse, if then living, but otherwise to the Participant’s estate.
In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant’s personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer, in its sole discretion, may
distribute such payment to the Participant’s estate without liability for any
tax or other consequences which might flow therefrom, or may take such other
action as the Employer deems to be appropriate.


7.2
INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Employer’s records shall be binding on the Participant
or Beneficiary for all purposes of the Plan. The Employer shall not be obliged
to search for any Participant or Beneficiary beyond the sending of a registered
letter to such last known address. If the Employer notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Employer within three (3) years thereafter, then, except
as otherwise required by law, the Employer may direct distribution of such
amount to the Participant’s estate. If the location of none of the foregoing
persons can be determined, the Employer shall have the right to direct that the
amount payable shall be deemed to be a forfeiture, except that the dollar amount
of the forfeiture, unadjusted for deemed gains or losses in the interim, shall
be paid by the Employer if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable. If a benefit payable to
an unlocated Participant or Beneficiary




--------------------------------------------------------------------------------



is subject to escheat pursuant to applicable state law, the Employer shall not
be liable to any person for any payment made in accordance with such law.


ARTICLE 8
ADMINISTRATION


8.1
PLAN COMMITTEE. Notwithstanding any other provision of the Plan document, any
member of the Plan Committee or any other officer or employee of the Employer
who exercises discretion or authority on behalf of the Employer shall not be a
fiduciary of the Plan merely by virtue of his or her exercise of such discretion
or authority. The Board shall identify the Employer’s officers and employees who
shall serve as members of the Plan Committee. Because this Plan is a “top hat”
arrangement, the Plan Committee shall not be subject to the duties imposed by
the provisions of Part 4 of Title I of ERISA.



8.2
ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided herein, the
Plan Committee shall have the sole responsibility for and the sole discretion
over the operation and administration of the Plan, and shall have the power and
authority to take all action and to make all decisions and interpretations which
may be necessary or appropriate in order to administer and operate the Plan,
including, without limiting the generality of the foregoing, the power, duty,
discretion and responsibility to:



a)
Resolve and determine all disputes or questions arising under the Plan, and to
remedy any ambiguities, inconsistencies or omissions in the Plan.



b)
Adopt such rules of procedure and regulations as in its opinion may be necessary
for the proper and efficient administration of the Plan and as are consistent
with the Plan.



c)
Implement the Plan in accordance with its terms and the rules and regulations
adopted as described above.



d)
Make determinations with respect to the eligibility of any Eligible Employee to
be or continue as a Participant and make determinations concerning the crediting
of Accounts.



e)
Appoint any persons or firms, or otherwise act to secure specialized advice or
assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Employer shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers or responsibilities. Any action of such person
or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Employer. Further, the Employer may
authorize one or more persons to execute any certificate or document on behalf
of the Employer, in which event any person notified by the Employer of such
authorization shall be entitled to accept and conclusively rely upon any such
certificate or document executed by such person as representing action by the
Employer until such notified person shall have been notified of the revocation
of such authority.




--------------------------------------------------------------------------------





8.3
UNIFORMITY OF DISCRETIONARY ACTS.    Whenever in the administration or operation
of the Plan discretionary actions by the Employer are required or permitted,
such actions shall be consistently and uniformly applied to all persons
similarly situated, and no such action shall be taken which shall discriminate
in favor of any particular person or group of persons.



8.4
LITIGATION. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.



8.5
CLAIMS PROCEDURE. Any person claiming a benefit under the Plan (a “Claimant”)
shall present the claim, in writing, to the Employer, and the Employer shall
respond in writing. If the claim is denied, the written notice of denial shall
state, in a manner calculated to be understood by the Claimant:



a)
The specific reason or reasons for the denial, with specific references to the
Plan provisions on which the denial is based;



b)
A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and



c)
An explanation of the Plan’s claims review procedure.



The written notice denying or granting the Claimant’s claim shall be provided to
the Claimant within ninety (90) days after the Employer’s receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension is required, written notice of the extension shall
be furnished by the Employer to the Claimant within the initial ninety (90) day
period and in no event shall such an extension exceed a period of ninety (90)
days from the end of the initial ninety (90) day period. Any extension notice
shall indicate the special circumstances requiring the extension and the date on
which the Employer expects to render a decision on the claim. Any claim not
granted or denied within the period noted above shall be deemed to have been
denied.


Any Claimant whose claim is denied, or deemed to have been denied under the
preceding sentence (or such Claimant’s authorized representative), may, within
sixty (60) days after the Claimant’s receipt of notice of the denial, or after
the date of the deemed denial, request a review of the denial by notice given,
in writing, to the Employer. Upon such a request for review, the claim shall be
reviewed by the Employer (or its designated representative) which may, but shall
not be required to, grant the Claimant a hearing. In connection with the review,
the Claimant may have representation, may examine pertinent documents, and may
submit issues and comments in writing.


The decision on review normally shall be made within sixty (60) days of the
Employer’s receipt of the request for review. If an extension of time is
required due to special circumstances, the Claimant shall be notified, in
writing, by the Employer, and the time limit for the decision on review shall be
extended to one hundred twenty (120) days. The decision on review shall be in
writing and shall state, in a manner calculated to be understood by the
Claimant, the specific reasons for the decision and shall include references to
the relevant Plan provisions on which the decision is based. The written
decision on review shall be given to the Claimant within the sixty (60) day (or,
if applicable, the one hundred twenty (120) day) time limit discussed above. If
the decision on review is not



--------------------------------------------------------------------------------



communicated to the Claimant within the sixty (60) day (or, if applicable, the
one hundred twenty (120) day) period discussed above, the claim shall be deemed
to have been denied upon review. All decisions on review shall be final and
binding with respect to all concerned parties.


8.6
INDEMNIFICATION OF THE PLAN COMMITTEE. The Employee shall indemnify and hold
harmless the Plan Committee, and its individual members, against any and all
claims, loss, damage, expense, or liability arising from any action or failure
to act with respect to this Plan.



ARTICLE 9
AMENDMENT


9.1
RIGHT TO AMEND. The Employer, by action of its Board of Directors, shall have
the right to amend the Plan, at any time and with respect to any provisions
hereof, and all parties hereto or claiming any interest hereunder shall be bound
by such amendment; provided, however, that no such amendment shall deprive a
Participant or a Beneficiary of a right accrued hereunder prior to the date of
the amendment.



9.2
AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Employer, by action of
its Board of Directors, at any time, retroactively if required, if found
necessary, in the opinion of the Employer, in order to ensure that the Plan is
characterized as “top-hat” plan of deferred compensation maintained for a select
group of management or highly compensated employees as described under ERISA
Sections 201(2), 301(a)(3), and 401(a)(1), and to conform the Plan to the
provisions and requirements of any applicable law (including ERISA and the
Code). No such amendment shall be considered prejudicial to any interest of a
Participant or a Beneficiary hereunder.



ARTICLE 10
TERMINATION


10.1
EMPLOYER’S RIGHT TO TERMINATE OR SUSPEND PLAN. The Employer reserves the right
to terminate the Plan and/or its obligation to make further credits to Plan
Accounts, by action of its Board of Directors. The Employer also reserves the
right to suspend the operation of the Plan for a fixed or indeterminate period
of time, by action of its Board of Directors.



10.2
AUTOMATIC TERMINATION OF PLAN. The Plan automatically shall terminate upon the
dissolution of the Employer, or upon its merger into or consolidation with any
other corporation or business organization if there is a failure by the
surviving corporation or business organization to specifically adopt and agree
to continue the Plan.



10.3
SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan, the Employer
shall continue all aspects of the Plan, other than Compensation Deferrals,
during the period of the suspension, in which event payments hereunder shall
continue to be made during the period of the suspension in accordance with
Articles 5 and 6.



10.4
ALLOCATION AND DISTRIBUTION. This Section shall become operative on a complete
termination of the Plan. The provisions of this Section also shall become
operative in the event of a partial termination of the Plan, as determined by
the Employer, but only with respect to that portion of the Plan attributable to
the Participants to whom the partial termination is applicable. Upon the
effective date of any such event, notwithstanding any other provisions of the
Plan, no persons who




--------------------------------------------------------------------------------



were not theretofore Participants shall be eligible to become Participants, the
value of the interest of all Participants and Beneficiaries shall be determined
and paid to them as soon as is practicable after such termination in a lump sum
payment.


10.5
SUCCESSOR TO EMPLOYER. Any corporation or other business organization which is a
successor to the Employer by reason of a consolidation, merger or purchase of
substantially all of the assets of the Employer shall have the right to become a
party to the Plan by adopting the same by resolution of the entity’s board of
directors or other appropriate governing body. If, within sixty (60) days from
the effective date of such consolidation, merger or sale of assets, such new
entity does not become a party hereto, as above provided, the Plan shall be
automatically terminated, and the provisions of Section 10.4 shall become
operative.



ARTICLE 11
THE TRUST


The Employer may establish the Trust with the Trustee pursuant to such terms and
conditions as are set forth in the Trust agreement to be entered into between
the Employer and the Trustee, or the Employer shall cause to be maintained one
or more separate sub-Accounts in an existing Trust maintained with the Trustee
with respect to one or more other plans of the Employer, which sub-Account or
sub-Accounts represent Participants’ interests in the Plan. Any such Trust shall
be intended to be treated as a “grantor trust” under the Code and the
establishment of the Trust or the utilization of any existing Trust for Plan
benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.


ARTICLE 12
MISCELLANEOUS


12.1    STATUS OF PARTICIPANTS.


a)
Employees, Participants and Inactive Participants under this Plan shall have the
status of general unsecured creditors of the Employer;



b)
This Plan constitutes a promise by the Employer to make benefit payments in the
future;



c)
Any trust to which this Plan refers (i.e. any trust created by the Employer and
any assets held by the trust to assist the Employer in meeting its obligations
under the Plan) shall be based on the terms of the model trust described in
Revenue Procedure 92-64; and



d)
It is the intention of the parties that the arrangements under this Plan shall
be unfunded for tax purposes and for purposes of Title I of ERISA.



12.2
LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the Plan nor
any modification thereof, nor the creation of any account under the Plan, nor
the payment of any benefits under the Plan shall be construed as giving to any
Participant or other person any legal or equitable right against the Employer,
or any officer or employer thereof except as provided by law or by any Plan
provision. The Employer does not in any way guarantee any Participant’s Account
from loss or depreciation, whether caused by poor investment performance of a
deemed investment or the inability to realize upon an investment due to an
insolvency affecting an investment vehicle or any other reason. In no event
shall the Employer, or any successor, employee, officer, director or




--------------------------------------------------------------------------------



stockholder of the Employer, be liable to any person on account of any claim
arising by reason of the provisions of the Plan or of any instrument or
instruments implementing its provisions, or for the failure of any Participant,
Beneficiary or other person to be entitled to any particular tax consequences
with respect to the Plan, or any credit or distribution hereunder.


12.3
CONSTRUCTION. If any provision of the Plan is held to be illegal or void, such
illegality or invalidity shall not affect the remaining provisions of the Plan,
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. Headings of Articles and
Sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. The laws of the State of
Pennsylvania shall govern, control and determine all questions of law arising
with respect to the Plan and the interpretation and validity of its respective
provisions, except where those laws are preempted by the laws of the United
States. Participation under the Plan shall not alter the Participant’s status as
an (at will) employee nor give any Participant the right to be retained in the
service of the Employer nor any right or claim to any benefit under the Plan
unless such right or claim has specifically accrued hereunder.



The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.


12.4    SPENDTHRIFT PROVISION/QUALIFIED DOMESTIC RELATIONS ORDER.


a)
Except as set forth in subsection (b), no amount payable to a Participant or a
Beneficiary under the Plan shall, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so shall be void; nor shall any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to a Participant or Beneficiary, (iii) if applicable, the
transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of an arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation. In the event that any
Participant’s or Beneficiary’s benefits hereunder are garnished or attached by
order of any court, the Employer or Trustee may bring an action or a declaratory
judgment in a court of competent jurisdiction to determine the proper recipient
of the benefits to be paid under the Plan. During the pendency of said action,
any benefits that become payable shall be held as credits to the Participant’s
or Beneficiary’s Account or, if the Employer or Trustee prefers, paid into the
court as they become payable, to be distributed by the court to the recipient as
the court deems proper at the close of said action.



b)
Notwithstanding the general inability to assign benefits under the Plan,
consistent with IRS Notice 2002-31 and Revenue Ruling 2002-22, to the extent
that a valid property settlement or Domestic Relations Order directs that any
portion of a Participant’s benefits under the Plan be designated to a former
Spouse, benefits shall be paid to the Spouse, at the same time




--------------------------------------------------------------------------------



benefits would otherwise have been payable to the Participant. In no event,
shall any former Spouse obtain any additional rights to receive any form of
distribution, or benefits payable in any manner not permitted under the Plan, or
at any time earlier than when a Participant would otherwise have been entitled
to receive such benefits.


12.5
COMPLIANCE WITH THE CODE. The Plan is intended to comply with the provisions of
Code Section 409A, and the Treasury Regulations and other guidance issued
thereunder. If there is any discrepancy between the provisions of this Plan and
the provisions of Code Section 409A, such discrepancy shall be resolved in a
manner as to give full effect to the provisions of Code Section 409A.
Furthermore, if any benefits are to be paid within sixty (60) days or any other
period after any payment event, and such payment period shall span more than one
taxable year of a Participant or a beneficiary, then neither the Participant nor
any beneficiary may determine in which tax year the payment shall be made.



12.6
FICA TAXES. All Participants shall be informed that when their benefits become
vested under the Plan, and not subject to any substantial risk of forfeiture
under Code Sections 3121(v) and 3306(r) and other provisions of the Code, the
Participants shall be subject to FICA taxes (unless any benefits are
undeterminable). The Employer shall have the right to withhold from a
Participant’s other wages, any FICA or other related taxes required to be
withheld.



12.7
DELAY IN PAYMENT FOR SECTION 162(m) AND SECURITY VIOLATIONS. Notwithstanding the
foregoing, any payment of Section 409A Benefits (and earnings thereon) to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:



a)    The Company’s deduction with respect to such payment would be eliminated
by
application of Code Section 162(m); or


b)
The making of the payment would violate federal securities laws or other
applicable law; provided, that any payment delayed pursuant to this Section 12.9
shall be paid at the earliest time the Company reasonably anticipates that such
payment may be made without giving rise to the matters described in Sections
12.10 (a) or (b) above, all in accordance with Code Section 409A.





EXECUTED this 31st day of December, 2014:


 
TOLL BROS., INC.
 
 
BY:  
/s/ Martin P. Connor
 
 
 
 
 
December 31, 2014






